Title: To James Madison from James Monroe, 4 June 1800
From: Monroe, James
To: Madison, James


Dear Sir
Richmond June 4. 1800.
I have yours of the 23d. ulto. by Fredbg. We had hear⟨d⟩ of yr. indisposition and inferrd from yr. not mentioning ⟨it⟩ it had been slight, and were happy to learn from Mr. Maco⟨n⟩ that altho’ it was more serious than we supposed, you h⟨ad⟩ recovered entirely yr. health. Every ⟨an⟩ticipati⟨on⟩ of th⟨e⟩ views of the admn. in this State seems to have been verified, or so many facts established as to put beyond a doubt the original design. A G. Jury well chosen for the purpose, presented old Callendar, ⟨a⟩ petit Jury found him guilty, and the court pronounc’d judgmt. today agnst. him for sedition, fining him 200. dolrs. & imprisoning him 9. months from yesterday, being precisely, the residue of Mr. Adam⟨s’s⟩ administration. When he was first arraigned the Judge asked the amt. of his fortune & was told w⟨i⟩th much simplicity he was tolerably clear of the world and had, beyond his debts, abt. 200 ⟨dolrs.⟩ with the charge of 3. children: so that the fine leaves ⟨him⟩ pennyless and his children without support in the interim. It is impossible to give you an adequate idea of the violence, illegality⟨,⟩ & injustice of the Judge’s conduct thro the whole of the tri⟨al.⟩ He dictated & imposed new rules of evidence never heard of before, insulted the council for the prisoner & I may say ⟨si⟩lenc’d them (Hay, Nicholas & Wirt), broke thro’ all forms heretofore practic’d in our courts, and hurried the trial to the a⟨bove⟩ conclusion with a precipitation wh: seem⟨e⟩d to confound ⟨every⟩ one, even the boldest advocate of the admn. The old man is now in Jail, and I am told tolerably composed, tho’ he certainly had not nerves for such a crisis. The conduct of the people on th⟨is⟩ ⟨occasion⟩ was exemplary, and does them the highest honor. They seemed aware the crisis demanded of them a proof of their respect for law and order and resolved to shew they were equal to it. I am satisfied a different conduct was expected from them, for every thing that cod. was done to provoke it. It only remains that this business be closed on the part of the people, as it has been so far acted: that the Judge after finishing his career go off in peace, without experiencing the slightest insult from any one, & that this will be the case I have no doubt. I shall write this evening to Mr. Stone and request him to remit the £100 ⟨here⟩ & not urge a precise day. I cannot fix the time when we will visit you, but presume it will be sometime in July, of wh. I will advise you as soon as we decide. I must be here for sometime, tho’ as cases of the small pox frequently break out in town, and we are forbidden to inoculate our child on acct. of his teething & having the Hg. cough, my family will probably soon move up the country. It is probable in ⟨one of my⟩ intermediate ⟨trips⟩ I may see you in Albemarle, where Dupont Nem⟨ours⟩ will be ⟨ere⟩ long, on a visit to Mr. Jefferson, at wh. time you may perhaps make it convenient to be there. Our best respects to Mrs. Madison & to yr. father & his family. Of the old Gentn. I was sorry to hear of Mr. Macon that his prospect of health had not improved. Sincerely I am yr. friend & servant
Jas. Monroe
